ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/15/2022 has been entered.
 
EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Anna Sargsyan on September 9, 2022.

The application has been amended as follows: 

Please cancel claims 12-45

Claim 5 (Currently amended) The method of claim 1, wherein the ΔΔCt threshold has been determined using an area under the curve of 70% or more.

Claim 50 (Currently amended) The method of claim 1, wherein the ΔΔCt threshold has been determined using an area under the curve of 70% or more.

In claim 61, line 7, please delete “RasGRP1” and insert instead --RASGRP1--.

Reasons for Allowance
The rejections set forth in the previous office action are withdrawn in view of the amendments to the claims.  For claims 1-3, 5-9, 11, 46-48, 50-54, 56, 57 and 60-61, the closest prior art is Raponi 2008 in view of Shoji Tsuji, Genbank Accession number AY634315, and Karp as set forth in the previous final rejection dated 5/17/2022.  The claims are allowable over the closest prior art because the prior art does not teach or fairly suggest administering tipifarnib and etoposide to a patient whose RASGRP1 and APTX ratio exceeds a ΔΔCt threshold that has been determined in a test population that has received both tipifarnib and etoposide.  Although Raponi 2008 teaches using the claimed two gene ratio to determine response to tipifarnib by assessing the value of the ratio in a test population treated with tipifarnib, Raponi 2008 does not teach or provide any reasonable expectation of success that the two gene ratio would be informative in a test population treated with both tipifarnib and etoposide.  The allowability of claims 58-60, which require the two gene ratio analysis from a blood sample, was discussed at section 9 of the previous final rejected dated 5/17/2022.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Jehanne Sitton whose telephone number is (571) 272-0752.  The examiner is a hoteling examiner and can normally be reached Mondays-Fridays from 8:00 AM to 2:00 PM.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571) 272-0731.  The fax phone number for this Group is (571) 273-8300.  
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/JEHANNE S SITTON/Primary Examiner, Art Unit 1634